Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered September 10, 2015 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole legal and physical custody of the subject child and awarded respondent visitation with the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court (2015 NY Slip Op 52024[U] [Fam Ct, Oswego County 2015]).
Present — Whalen, P.J., Smith, Peradot-to, DeJoseph and Curran, JJ.